       Case 2:20-cv-00173-KS-MTP Document 31 Filed 08/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


JACOB WAYNE LEMING                                                             PLAINTIFF


VS.                                                  CIVIL ACTION NO. 2:20-cv-173-KS-MTP


UNITED STATES OF AMERICA and
FORREST COUNTY JAIL                                                           DEFENDANT



                                             ORDER

       This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on July 6, 2021, after referral of hearing by this

Court, no objections having been filed as to the Report and Recommendation until August 11,

2021 when Motions [28] and [29] were filed and Response to Report and Recommendation [30]

was filed on August 25, 2021, and the Court, having reviewed the Report and Recommendation

and the record herein and being duly advised in the premises, finds that said Report and

Recommendation should be adopted as the opinion of this Court. As stated above, no objection

was filed to the Report and Recommendation by the Petitioner. He did file a Motion [27] to add a

proper Defendant and the Court finds that said Motions are untimely and do not address, or in

any way make an objection to the Report and Recommendation of Judge Parker. The Court notes

that the Complaint was filed May 11, 2020, and the Motion to add Defendants was only filed

August 4, 2021 [27]. The Motions [28] and [29] filed August 11, 2021, and August 16, 2021

have already been ruled upon by the Court and are DENIED. The Response to the Order [30]

asks to add an improper party, as the Forrest County Sheriff’s Department is not a legal entity.
       Case 2:20-cv-00173-KS-MTP Document 31 Filed 08/26/21 Page 2 of 2




Additionally, there was no proposed Amended Complaint attached and it appears to the Court

that the filings are just more of the dilatory tactics that have been demonstrated by the Petitioner,

and the Court finds that the Motions and Response are without merit and should be DENIED.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint [1] is hereby dismissed without

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

       SO ORDERED, this the __26th__ day of August, 2021.



                                              _____s/Keith Starrett______________
                                              UNITED STATES DISTRICT JUDGE
